739 N.W.2d 83 (2007)
Antoinette LONG, as Next Friend of Dounika Long, a Minor, Plaintiff-Appellant,
v.
CHILDREN'S HOSPITAL OF MICHIGAN, Alexa Canady, M.D., Sandeep Sood, M.D., and Pediatric Neurosurgery Group, P.C., Defendants-Appellees.
Docket No. 132029. COA No. 266948.
Supreme Court of Michigan.
October 3, 2007.
On order of the Court, the application for leave to appeal the August 1, 2006 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we *84 REVERSE the judgment of the Court of Appeals for the reason that the insanity saving provision of MCL 600.5851(1) applies to the plaintiff's medical malpractice claims. Vega v. Lakeland Hospitals at Niles and St. Joseph, Inc., 479 Mich. 243, 736 N.W.2d 561 (2007). We REMAND this case to the Wayne Circuit Court for further proceedings consistent with this order.